Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/442,254 TRANSMISSION ACTUATOR SUPPORT STRUCTURE FOR VEHICLE AUTOMATED DRIVING DEVICE filed on 9/23/2021.  Claims 10-18 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 9/23/2021 and 11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6112608 to Spravsow et al. and in view of United States Patent No. 9823685 to Bledsoe et al.
With regards to claim 1, Spravsow et al. teaches a device having a transmission actuator (10) supported on a movable frame and configured to be able to operate a shift lever along at least a vehicle longitudinal direction.  Spravsow also teaches a device which actuates the pedals, however does not teach the details, but states that “The first and second pedal actuators 42, 44 operate in a manner which is well known in the art”.  
Bledsoe et al. teaches pedal actuators including a frame having, at an upper end thereof, a seat back abutting part and at least at a middle portion thereof, a pair of right and left straight beams (72, 76) and extending obliquely downward from the seat back abutting part toward a vehicle front side; a movable frame (74) located at an inner side of the frame and slidably supported by the pair of beams along a slope of the beams; a lock mechanism (locking nut) structured to fix the movable frame, having been slid, to the frame.  It would have been obvious to one of ordinary skill in the art to have used this configuration for operating the pedals as they are functional equivalents.  
With regards to claim 11, Spravsow et al. teaches wherein the transmission actuator has a first actuator (20) supported on the movable frame and moving in a vehicle width direction; and a second actuator (22) supported by a movable part of the first actuator and moving in the vehicle longitudinal direction, wherein the shift lever is connected to a movable part of the second actuator. 
With regards to claim 12, Bledsoe teaches that the beams are each provided with a guide rail (82) extending along the beams, and the movable frame is provided with sliders slidably combined with the respective guide rails. It would be obvious to have used the Bledsoe device for actuation pedals as known in the art.  
With regards to claim 13, Bledsoe teaches wherein the guide rails are fixed to respective lower surfaces of the beams with their rail surfaces facing toward a lower side. It would be obvious to have used the Bledsoe device for actuation pedals as known in the art.  
With regards to claim 15, Bledsoe teaches wherein the frame includes a main frame having, at an upper end thereof, the seat back abutting part and extending obliquely downward from the seat back abutting part toward the vehicle front side; and a sub frame (78) located at an inner side of the main frame, and the beams are formed by the sub frame.


Allowable Subject Matter
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 14, the reason is that the prior art does not teach, wherein the lock mechanism is formed from fixing screws that press the guide rails.
With regards to claim 16, the prior art does not teach wherein a connection box is provided at a front end portion of the frame, and a second connection box is provided at the movable frame, and these two connection boxes are connected through a flexible cable. 
With regards to claim 17, the prior art does not teach wherein a support plate settled in a horizontal attitude is fixed to the movable frame, and the transmission actuator is fixed to an upper surface of the support plate.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/31/22